Citation Nr: 1011079	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the RO in 
Columbia, South Carolina.  The RO in Buffalo, New York has 
current jurisdiction over the claim.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated coronary artery disease is 
shown as likely as not to have been caused by the service-
connected diabetes mellitus.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by coronary artery disease is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

However, service connection also may be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a non service-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In September 2005, the Veteran underwent cardiac 
catheterization and coronary artery bypass grafting.  The 
records associated with these procedures note the Veteran's 
history "significant for diabetes mellitus."  

The Veteran was afforded a VA heart examination in May 2008.  
Following a review of the medical history, and after her 
examination of the Veteran, the examiner provided a diagnosis 
of coronary artery disease, which was asymptomatic.  

However, there are numerous diagnoses of active coronary 
artery disease during the period.  See McLain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that the requirement that a 
claimant have a current disability before service connection 
may be awarded for that disability is satisfied when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even if no disability is present at the time of 
the claim's adjudication).  

The VA examiner opined that it was at least as likely as not 
that the Veteran's current low back disability was  due to 
"multiple risk factors," including obesity, [a] long 
smoking history, type 2 diabetes, hypercholesterolemia, male 
gender over the age of 45 and relatively sedentary 
lifestyle"  [Emphasis added].  

The examiner emphasized that all of these risk factors were 
"considered important, and relative quantitative weights 
[could not] be assigned.  It [was] impossible to determine 
baseline manifestations with and without each factor."  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed 
coronary artery disease as likely as not is due to service-
connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted.  


ORDER

Service connection for coronary artery disease as due to 
service-connected diabetes mellitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


